Continuation of 3 and 7: Applicant has proposed amending claim 1 to include the limitation that the two faces forming each respective transverse groove are planar. Such a limitation was not previously required by the claims which would therefore necessitate further search and/or consideration. Additionally, applicant has proposed amending claim 16 to include the limitation that the longitudinal edge corners ratio Tax is at least equal to 8 m-1, that limitation also narrows the claim to provide a scope that has not been previously presented and would require further search and consideration. Further, applicant proposes adding new claim 19 without cancelling a corresponding number of finally rejected claims.

Continuation of 12: Regarding applicant’s arguments with respect to the objection to claim 17, the rejection to claim 16 under 35 U.S.C. 112, and the rejection of claim 1 under 35 U.S.C. 103 based on the limitation that the groove faces are planar, these arguments are directed to the proposed amended claims, not the currently pending claims, and are therefore not persuasive. Applicant argues that Chauvin does not teach that the transverse grooves have a constant circumferential width across their axial length. While it is noted that Chauvin does not specifically disclose this feature, the transverse grooves of Chauvin are not limited to the exact embodiments depicted in the figures, the transverse grooves are depicted as having an almost constant width (the grooves 70, which are taken to read on the claimed transverse grooves, have an almost constant width), and a using a constant width for transverse grooves instead of a substantially constant width would be expected to function similarly based on principles of physics (see MPEP at 2144.02), because similar groove configurations would affect water flowing through the grooves in a similar manner, therefore it would have been obvious to use a constant width transverse groove in the tire of Chauvin. Applicant argues that the grooves 70 in Chauvin are not discrete grooves as disclosed in the present application because grooves 70 are contiguous with transverse incisions 40. In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As evidence to support the examiner’s position that using a constant width axial groove is a known alternative for a substantially constant width axial groove, see Liederer (EP 0611667) machine translation at page 4, last paragraph – page 5, first paragraph. It is noted that this patent document was published in 1994, thus this teaching is not “state of the art”, but is quite old. 

/P.N.S/Examiner, Art Unit 1749                                                                                                                                                                                                        November 8, 2021

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749